Exhibit 10.2

 

STANDBY PURCHASER AGREEMENT

 

November ____, 2013

 

Dear ______________:

 

This letter confirms our agreement with respect to the intention of
Peapack-Gladstone Financial Corp., a New Jersey corporation (the “Company”), to
raise additional capital through a rights offering of up to 2,470,588 (the
“Underlying Shares”) of the Company’s common shares, no par value per share (the
“Common Shares”), to its shareholders of record as of October 21, 2013 (“Rights
Offering”) with the participation of standby purchasers for any unsubscribed
shares in the Rights Offering (the Rights Offering and the offering to standby
purchasers are hereinafter referred to as the “Offering”). Capitalized terms
used herein and not defined herein shall have the meanings set forth in the
Prospectus (as hereinafter defined).

 

A SHELF REGISTRATION STATEMENT ON FORM S-3 (THE “REGISTRATION STATEMENT”)
RELATING TO THE COMPANY’S COMMON SHARES WAS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (“SEC”) ON APRIL 19, 2013. NO OFFER TO BUY SECURITIES CAN BE
ACCEPTED AND NO PART OF THE PURCHASE PRICE CAN BE RECEIVED UNTIL A PRELIMINARY
PROSPECTUS SUPPLEMENT MEETING THE REQUIREMENTS OF SECTION 10(a) OF THE
SECURITIES ACT OF 1933, AS AMENDED, HAS BEEN FILED WITH THE SEC, AND ANY SUCH
OFFER MAY BE WITHDRAWN OR REVOKED, WITHOUT OBLIGATION OR COMMITMENT OF ANY KIND,
AT ANY TIME PRIOR TO NOTICE OF ITS ACCEPTANCE GIVEN AFTER THE FILING DATE.

 

1. Purchase and Sale of Unsubscribed Shares.

 

(a)            Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to issue and
sell to you as a standby purchaser (the “Standby Purchaser”), and the Standby
Purchaser agrees to purchase from the Company, at the $____ subscription price
set forth in the Prospectus (the “Subscription Price”) up to                 
                  Common Shares (the “Standby Shares”) if and only to the extent
that such Standby Shares remain available for issuance in accordance with the
Rights Offering after the issuance of all Common Shares validly subscribed for
through the exercise of rights (the “Rights”), in the Rights Offering (such
remaining shares being hereinafter referred to as the “Unsubscribed Shares”).

 

(b)            The Standby Purchaser and the Company acknowledge and agree that
the Company has entered into, or contemplates entering into, one or more other
Standby Purchase Agreements with certain other parties (collectively, the
“Standby Purchasers”) on terms substantially similar to this Agreement, except
that they may provide for the purchase of a different number of Standby Shares
in Section 1(a).

 

 



 

(c)            The Standby Purchaser acknowledges that the Standby Purchaser is
not entitled to purchase a minimum number of Standby Shares and that in the
event the number of Unsubscribed Shares are not sufficient to cover the number
of Standby Shares requested by all Standby Purchasers, the Company shall
allocate Standby Shares to Standby Purchasers in such manner as shall be
determined in the Company’s sole discretion.

 

2. Limitations on Issuance of Standby Shares.

 

The Standby Purchaser hereby acknowledges and agrees that the Company may
decline to issue Common Shares to the Standby Purchaser hereunder if, in the
opinion of the Company, the Standby Purchaser is required to obtain prior
clearance or approval of such purchase from any state or federal bank regulatory
authority and if such approval or clearance has not been obtained or if
satisfactory evidence thereof has not been presented to the Company prior to the
expiration of the Offering.

 

3. The Closing.

 

The delivery of and payment for the Standby Shares shall take place at the
offices of Day Pitney LLP, at 10:00 a.m., Eastern time, immediately after the
closing of the sale of Common Shares pursuant to the Rights Offering (such time
and date being referred to as the “Closing Time,” the date of the Closing Time
being referred to as the “Closing Date” and the consummation of the transaction
being referred to as the “Closing”).

 

4. Delivery of Standby Shares.

 

At the Closing, the Standby Shares to be purchased by the Standby Purchaser
hereunder, registered in the name of the Standby Purchaser or its nominee(s), as
the Standby Purchaser may specify in writing at least three (3) days prior to
the Closing Date, shall be delivered by or on behalf of the Company to the
Standby Purchaser, for the Standby Purchaser’s account, against delivery by the
Standby Purchaser of the Subscription Price therefor in immediately available
funds in the form of one or more federal funds checks or a wire transfer to an
account designated by the Company.

 

5. Representations and Warranties.

 

The Company and the Standby Purchaser hereby confirm their agreement as follows:

 

(a)            The Company represents and warrants to, and covenants with, the
Standby Purchaser as follows:

 

(i)            The Company has filed a Registration Statement on Form S-3 with
the SEC and all amendments thereto which became effective on April 30, 2013 (the
“Effective Date”). The Form S-3, including all exhibits, is herein called the
“Registration Statement.” The base prospectus filed with the Registration
Statement with the SEC pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), and the regulations promulgated thereunder (“Regulations”),
and which constitutes a part of the Registration Statement, as supplemented by
one or more prospectus supplements (including, without limitation, the
Preliminary Prospectus Supplement dated October 25, 2013), collectively are
herein called the “Prospectus.”

 

 

 



(ii)            The Underlying Shares and the Standby Shares have been duly
authorized by the Company, and when issued and delivered by the Company against
payment therefor, will be duly and validly issued, fully paid and
non-assessable. The Rights have been duly authorized by the Company, and when
issued and delivered by the Company, will constitute valid and legally binding
obligations of the Company, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(iii)            The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of New Jersey,
with corporate power and authority to perform its obligations under this
Agreement.

 

(iv)            The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of the
Company, and this Agreement, when duly executed and delivered by the Standby
Purchaser, will constitute a valid and legally binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(v)            The Registration Statement and the Prospectus complies and on the
Closing Date will comply in all material respects with the requirements of the
Securities Act and the Regulations. As of the date hereof and on the Closing
Date, neither the Registration Statement nor the Prospectus will contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; except that the
foregoing does not apply to statements or omissions in the Registration
Statement or the Prospectus made in reliance upon and in conformity with
information furnished by the Standby Purchaser to the Company expressly for use
therein.

 

(vi)            Neither the Company nor any of its direct or indirect
subsidiaries (“Subsidiaries”) is in violation of its certificate of
incorporation, certificate of organization or similar organizational documents,
or in default under any agreement, indenture or instrument to which the Company
or any of its Subsidiaries is a party, the effect of which violation or default
would be material to the business, properties, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole, and the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not conflict with, or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company or its Subsidiaries pursuant to the terms of any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of the certificate of incorporation, articles of association,
certificate of trust or code of regulations of the Company or any of its
Subsidiaries or any order, rule or regulation of any court or governmental
agency having jurisdiction over the Company, any of its Subsidiaries or any of
their property; and, except as required by the Regulations, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and applicable state
securities law, no consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the execution, delivery
and performance of this Agreement.

 

 

 



(b)            The Standby Purchaser represents and warrants to, and covenants
with, the Company as follows:

 

(i) (A)            If the Standby Purchaser is an individual, he or she has full
power and authority to perform his or her obligations under this Agreement.

 

(B)            If the Standby Purchaser is a corporation, the Standby Purchaser
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation, with corporate power and
authority to perform its obligations under this Agreement.

 

(C)            If the Standby Purchaser is a trust, the Trustee has been duly
appointed as trustee of the Standby Purchaser with full power and authority to
act on behalf of the Standby Purchaser and to perform the obligations of the
Standby Purchaser under this Agreement.

 

(D)            If the Standby Purchaser is a partnership or limited liability
company, the Standby Purchaser is a partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, with full power and authority to
perform its obligations under this Agreement.

 

(ii)            The Standby Purchaser has received from the Company the
Prospectus and has reviewed carefully the Prospectus as well as the public
documents filed and incorporated by reference therein, and except as set forth
in this Agreement and in the Prospectus, the Standby Purchaser is not relying on
any information other than information contained in this Agreement or the
Prospectus or incorporated by reference in the Prospectus.

 

(iii)            The Standby Purchaser is acquiring the Common Shares pursuant
to this Agreement for its own account for investment only and not with a view to
any resale, distribution or other disposition thereof.

 

(iv)            The execution, delivery and performance of this Agreement by the
Standby Purchaser and the consummation by the Standby Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action of the Standby Purchaser; and this Agreement, when duly executed and
delivered by the Standby Purchaser, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

 

 



(v)            The Standby Purchaser is not insolvent and has sufficient cash
funds on hand to purchase the Standby Shares on the terms and conditions
contained in this Agreement and will have such funds on the Closing Date. The
Standby Purchaser has simultaneously with the execution and delivery of this
Agreement or prior thereto provided the Company with evidence or substantiated
that such Standby Purchaser has the financial means to satisfy its financial
obligations under this Agreement and the foregoing evidence and substantiation
is a true and accurate representation of such means.

 

(vi)            No state, federal or foreign regulatory approvals, permits,
licenses or consents or other contractual or legal obligations are required with
respect to the Standby Purchaser in order for the Standby Purchaser to enter
into this Agreement or purchase the Standby Shares. After giving effect to the
Offering, neither the Standby Purchaser nor any group of investors (as
identified in a public filing made with the SEC) of which the Standby Investor
is a part, in connection with the Offering will acquire, or obtain the right to
acquire, 9.9% or more of the Company’s outstanding Common Shares (or securities
convertible or exercisable for Common Shares) or the voting power of the
Company.

 

(vii)            The execution and delivery of this Agreement, the consummation
by the Standby Purchaser of the transactions herein contemplated and the
compliance by the Standby Purchaser with the terms hereof do not and will not
conflict with, or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Standby
Purchaser is a party or by which any of the Standby Purchaser’s properties or
assets are bound, or any applicable law, rule, regulation, judgment, order or
decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Standby Purchaser or any of the Standby
Purchaser’s properties or assets; and no consent, approval, authorization,
order, registration or qualification of or with any such government,
governmental instrumentality or court, domestic or foreign, is required for the
valid authorization, execution, delivery and performance by the Standby
Purchaser of this Agreement or the consummation by the Standby Purchaser of the
transactions contemplated by this Agreement that will not have been obtained
prior to the Closing.

 

(viii)            The Standby Purchaser has not entered into any contracts,
arrangements, understandings or relationships (legal or otherwise) with any
other person or persons with respect to the transactions contemplated by this
Agreement or any securities of the Company, including but not limited to
transfer or voting of any of the securities, finder’s fees, joint ventures, loan
or option arrangements, puts or calls, guarantees of profits, division of
profits or loss, or the giving or withholding of proxies; and the Standby
Purchaser does not own any securities of the Company which are pledged or
otherwise subject to a contingency, the occurrence of which would give another
person voting power or investment power of such securities.

 

 

 



6. Conditions.

 

The respective obligations of the Company and the Standby Purchaser to purchase
Common Shares as set forth in this Agreement are subject to the following
conditions:

 

(a)            No order suspending the effectiveness of the Registration
Statement or any amendment or supplement thereto shall have been issued and no
proceedings for such purpose shall be pending before or, to the knowledge of the
Company or the Standby Purchaser, threatened by the SEC and any requests for
additional information by the SEC (to be included in the Registration Statement,
in the Prospectus or otherwise) shall have been complied with in all material
respects.

 

(b)            The representations and warranties of the Company and the Standby
Purchaser contained herein shall be true and correct in all material respects as
of the Closing Date, and the Company and the Standby Purchaser shall have
performed all covenants and agreements herein required to be performed on its
part at or prior to the Closing Date.

 

(c)            The Company shall have conducted the Rights Offering
substantially in the manner described in the Prospectus and the Rights Offering
shall not have been fully subscribed.

 

7. Termination.

 

(a)            The Standby Purchaser may terminate this Agreement (i) upon the
occurrence of a suspension of trading in the Common Shares, the establishment of
limited or minimum prices for the Common Shares or a general suspension of
trading in or the establishment of limited or minimum prices on the New York
Stock Exchange or the Nasdaq Global Select Market, any banking moratorium, any
suspension of payments with respect to banks in the United States or a
declaration of war or national emergency in the United States, (ii) under any
circumstances which would result in the Standby Purchaser, individually or
together with any other person or entity, being required to register as a
depository institution holding company under federal or state laws or
regulations, or to submit an application, or notice, to acquire or retain
control of a depository institution or depository institution holding company,
to a federal bank regulatory authority, or (iii) prior to the expiration of the
Offering, if the Company experiences a material adverse change in its financial
condition from its financial condition at September 30, 2013.

 

(b)            In the event (x) the Company, in its reasonable judgment,
determines that it is not in the best interests of the Company and its
shareholders to go forward with the Rights Offering or (y) consummation of the
Rights Offering is prohibited by law, rule or regulation and the Company
terminates the Rights Offering, in each case, the Company may terminate this
Agreement without liability.

 

 

 



(c)            Either of the parties hereto may terminate this Agreement (i) if
the transactions contemplated hereby are not consummated by December 31, 2013,
through no fault of the Standby Purchaser or (ii) in the event that the Company
is unable to obtain any required federal or state approvals for the transactions
contemplated hereby on conditions reasonably satisfactory to it despite its
reasonable efforts to obtain such approvals. In addition, this Agreement shall
terminate upon mutual consent of the parties hereto.

 

(d)            The Company and the Standby Purchaser hereby agree that any
termination of this Agreement pursuant to Section 7(a), (b) or (c) (other than
termination by one party in the event of a breach of this Agreement by the other
party or misrepresentation of any of the statements made hereby by the other
party), shall be without liability of the Company or the Standby Purchaser.

 

8. Continuing Provisions.

 

The representations and warranties of the Company and the Standby Purchaser set
forth in this Agreement shall be true and correct in all material respects only
as of the date of this Agreement and as of the Closing Date. All of the
covenants, agreements and obligations of each of the Company and the Standby
Purchaser required to be performed by the Closing Date shall have been duly
performed and complied with by the Closing Date unless such performance shall
have been waived in writing by the Company or the Standby Purchaser, as the case
may be. The respective representations, warranties, covenants, agreements and
obligations of the parties to this Agreement shall survive the Closing Date.

 

9. Recapitalization, etc.

 

Other than as disclosed in the Prospectus, prior to Closing, the Company shall
not split, combine, reclassify or repurchase any of its capital stock or declare
or pay any extraordinary dividends on any of its capital stock.

 

10. Miscellaneous.

 

This Agreement is made solely for the benefit of the Standby Purchaser and the
Company, and their respective personal representatives and successors, and no
other person, partnership, association or corporation shall acquire or have any
right under or by virtue of this Agreement.

 

11. Assignment.

 

Neither the Company nor the Standby Purchaser may assign any of its rights under
this Agreement without the prior written consent of the other party hereto.

 

 

 



12. Entire Agreement.

 

This Agreement constitutes the entire agreement and understanding between the
Standby Purchaser and the Company, and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any one or more of
the provisions contained in this Agreement, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable in any respect under the
laws of any jurisdiction, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be in any way affected or impaired thereby or under the laws of
any other jurisdiction.

 

13. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, and all such counterparts
together constitute but one and the same instrument.

 

14. Amendments.

 

This Agreement may not be amended, modified or changed, in whole or in part,
except by an instrument in writing signed by the Company and the Standby
Purchaser.

 

15. Notices.

 

Except as otherwise provided in this Agreement, and unless otherwise notified by
the respective addressee, all notices and communications hereunder shall be in
writing and mailed or delivered or by facsimile or telephone if subsequently
confirmed in writing, to:

 

If to the Company:

 

Peapack-Gladstone Financial Corporation
500 Hills Drive, Suite 300
Bedminster, New Jersey 0792144406
Attention: Douglas L. Kennedy
Chief Executive Officer
Telephone: 908-234-0700

 

With a copy to:

 

Day Pitney LLP
One Jefferson Road
Parsippany, New Jersey 07054
Attention: Michael T. Rave
Telephone: 973-966-8123
Facsimile: 973-206-6791

 

 

 



If to the Standby Purchaser:

 

___________________________________

___________________________________

___________________________________

___________________________________

 

16. Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to the conflict of laws rules thereof.

 

17. Business Day.

 

The term “business day” shall mean a day on which banking institutions are open
generally in New York.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
Standby Purchaser and the Company has signed or caused to be signed its name as
of the day and year first above written.

 

            PEAPACK-GLADSTONE FINANCIAL CORP.
      By:           Name:   Douglas L. Kennedy       Title:   Chief Executive
Officer        Agreed and Accepted as of the day of the
____  day of _______________, 2013:
      By:           Name:           Title:      

 

 

 



 

 

